Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
In regard to claim 5, the recitation of “sector-shaped” will be interpreted as a shape having a section of a circle and at least one circular boundary. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scheidt & Bachmann GmbH (DE 29700126 hereinafter “Scheidt”) in view of Frankze et al. (DE 3939714 A, hereinafter “Frankze”) and further in view of King et al. (US 2012/0217738 A1 hereinafter “King”).
In regard to claims 1-2, Scheidt discloses a multi-lumen hose connector nipple (Fig. 4a) comprising: 
a nipple base section (Fig. 4a, section at 20 of 11) through which a plurality of separate fluid conduits (Fig. 4a, fluid conduits at 14) extend in each case between a first nipple connector side (Fig. 4a, side at 19) and a second nipple connector side (Fig. 4a, side at 13 and 17); 
a plurality of hose lumen plug-in sockets (Figs. 4a and 4c, plurality of plug-in sockets 14) integral with the nipple base section (Fig. 4a), which sockets extend on the first nipple connector side juxtaposed with an intermediate hose lumen wall accommodation space (Fig. 4c, at least one space between 14) left therebetween, wherein a socket interior space of each of the hose lumen plug-in sockets is associated with a respective one of the fluid conduits (Figs. 4a and 4c, each socket 14 are associated with separate fluid conduits) and opens out axially (Figs. 4a and 4c, each 14 opens out axially).
Scheidt does not expressly disclose a socket strutting structure within the socket interior space of at least one of the hose lumen plug-in sockets; 
wherein the socket strutting structure is integral with the hose lumen plug-in socket; and
 wherein the socket strutting structure includes a support strut in at least one of the socket interior spaces, which strut extends with a radial main direction component continuously from one wall section to a radially opposite wall section of the corresponding hose lumen plug-in socket and wherein the support strut has an axial length such that the respective fluid conduit associated with the at least one hose lumen plug-in socket including the support strut is not continuously divided and forms a unitary fluid conduit.
	In the related field of pipe couplings, Frankze teaches at least one rib formed in a wall of a pipe that continuously extends from one wall section to a radially opposite wall section (Fig. 1, rib at 1 extends continuously from one wall section to a radially opposite wall section. Figs. 2-3 also show other embodiments having more than one rib.) in order to increase the rigidity and stiffness of the pipe (In [0003-0004] discloses the object of the invention is to design a hose to increase rigidity and stiffness by only adding a slight additional expenditure of mass).
	In the related field of pipe couplings, King teaches strengthening ribs (Fig. 2, ribs 140) for a pipe (Fig. 2, pipe at 102 and 104) that can extend the entire length of the pipe or can be located at intermittent intervals adjacent to areas that need reinforcement (In [0056] discloses strengthening ribs 140 can extend the entire axial length of the pipe or at intermittent locations in order to achieve a desired flexibility and strength).
It would have been obvious to one having ordinary skill in the art to have modified the socket interior space of at least one of the hose lumen plug-in sockets of Scheidt to include a socket strut such as a rib that continuously extends between the socket walls in the socket interior space and wherein the support strut has an axial length such that the respective fluid conduit associated with the at least one hose lumen plug-in socket including the support strut is not continuously divided and forms a unitary fluid conduit in order to have the advantage of increased strength and rigidity of a fluid conveying pipe part as taught by Frankze in [0003-0004] of the English translation and desired strength and flexibility as taught by King in [0056].
In regard to claims 4 and 5, Scheidt, Frankze, and King discloses the multi-lumen hose connector nipple according to claim 1, and Scheidt further discloses the hose lumen plug-in sockets are arranged within a circular boundary line (Fig. 4c, circular dotted line defines the boundary line and the sockets 14 are within the boundary line similar to the applicant’s invention); 
wherein the hose lumen plug-in sockets are arranged juxtaposed within the circular boundary line with a sector-shaped cross section in the circumferential direction (Fig. 4c, the sockets 14 are juxtaposed within the circular dotted line and have a sector-shaped cross-section and also see above under Claim Interpretation regarding “sector-shaped”).  
In regard to claim 6, Scheidt, Frankze, and King discloses the multi-lumen hose connector nipple according to claim 1, and Scheidt further discloses a first one of the fluid conduits opens out axially on the second nipple connector side (Fig. 4a, at 17 opens out axially), and a second one of the fluid conduits opens out radially on the second nipple connector side (Fig. 4a, at 13 opens out radially).  
In regard to claims 8 and 10, Scheidt discloses a sanitary multi-lumen hose (Figs. 2 and 3, and see the note below regarding the term “sanitary”), comprising: 
a multi-lumen hose body (Figs. 2 and 3, multi-lumen hose 5) including a plurality of separate hose lumens (Figs. 2 and 3, separate lumens 8); and 
a connector unit (Fig. 4a, clamping unit 19) on one end of the multi-lumen hose body (Figs. 3 and 4a); 
wherein the connector unit comprises a multi-lumen hose connector nipple (Fig. 4a, 11), said nipple comprising 
a nipple base section (Fig. 4a, section at 20 of 11) through which a plurality of separate fluid conduits (Fig. 4a, fluid conduits at 14) extend in each case between a first nipple connector side (Fig. 4a, side at 19) and a second nipple connector side (Fig. 4a, side at 13 and 17), 
a plurality of hose lumen plug-in sockets (Figs. 4a and 4c, plurality of plug-in sockets 14) integral with the nipple base section (Fig. 4a), which sockets extend on the first nipple connector side juxtaposed with an intermediate hose lumen wall accommodation space (Fig. 4c, at least one space between 14) left therebetween, wherein a socket interior space of each of the hose lumen plug-in sockets is associated with a respective one of the fluid conduits and opens out axially (Figs. 4a and 4c, each socket 14 are associated with separate fluid conduits), and 
wherein the multi-lumen hose connector nipple is inserted with the hose lumen plug-in socket thereof in a corresponding one of the plurality of hose lumens of the multi-lumen hose body (Fig. 3);
 wherein the connector unit has a ferrule (Fig. 4a, clamping element 21 is at least a ferrule) surrounding the multi-lumen hose body in an end region accommodating the inserted hose lumen plug-in sockets (Fig. 3, 21 at least surrounds the end of 5 and accommodates the sockets 14) and pressing against the inserted hose lumen plug-in sockets (Fig. 3, 21 presses against 19 and the end of 5 for further clamping support).
Scheidt does not expressly disclose a socket strutting structure within the socket interior space of at least one of the hose lumen plug-in sockets wherein the socket strutting structure includes a support strut in at least one of the socket interior spaces, which strut extends with a radial main direction component continuously from one wall section to a radially opposite wall section of the corresponding hose lumen plug-in socket.
	In the related field of pipe couplings, Frankze teaches at least one rib formed in a wall of a pipe that continuously extends from one wall section to a radially opposite wall section (Fig. 1, rib at 1 extends continuously from one wall section to a radially opposite wall section. Figs. 2-3 also show other embodiments having more than one rib.) in order to increase the rigidity and stiffness of the pipe (In [0003-0004] discloses the object of the invention is to design a hose to increase rigidity and stiffness by only adding a slight additional expenditure of mass).
In the related field of pipe couplings, King teaches strengthening ribs (Fig. 2, ribs 140) for a pipe (Fig. 2, pipe at 102 and 104) that can extend the entire length of the pipe or can be located at intermittent intervals adjacent to areas that need reinforcement (In [0056] discloses strengthening ribs 140 can extend the entire axial length of the pipe or at intermittent locations in order to achieve a desired flexibility and strength).
It would have been obvious to one having ordinary skill in the art to have modified the socket interior space of at least one of the hose lumen plug-in sockets of Scheidt to include a socket strut such as a rib that continuously extends between the socket walls in the socket interior space and wherein the support strut has an axial length such that the respective fluid conduit associated with the at least one hose lumen plug-in socket including the support strut is not continuously divided and forms a unitary fluid conduit in order to have the advantage of increased strength and rigidity of a fluid conveying pipe part as taught by Frankze in [0003-0004] of the English translation and desired strength and flexibility as taught by King in [0056].
It is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The recitation “sanitary multi-lumen hose” is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “multi-lumen hose".  Therefore, little patentable weight is given to "sanitary".
In regard to claim 9, Scheidt, Frankze, and King discloses the multi-lumen hose according to claim 8, and Scheidt further discloses the nipple base section has a stop flange (Fig. 4a, flange near 20 of 11) protruding radially outwards (Fig. 4a), against which flange the end of the multi-lumen hose body abut axially (Fig. 3, 5 abuts the flange), and the connector unit has a connector union nut (Fig. 3, 19 is a nut) which rests with a stop shoulder against the stop flange (Fig. 3, shoulder of 19 that abuts the indicated stop flange).  

Claims 1-2, 4-5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Cheng Chung (DE 29708873 U1 hereinafter “Lee”) in view of Frankze (DE 3939714 A) and further in view of King (US 2012/0217738 A1).
In regard to claims 1-2, 8, and 10, Lee discloses a sanitary multi-lumen hose (Fig. 14, at 05 and see note below regarding “sanitary”), comprising: 
a multi-lumen hose body (Fig. 14, multi-lumen hose 05) including a plurality of separate hose lumens (Fig. 14, at least two lumens of 05); and 
a connector unit (Fig. 14, connector 02) on one end of the multi-lumen hose body (Fig. 14, 02 connects to an end of 05); 
wherein the connector unit comprises a multi-lumen hose connector nipple (Fig. 14A, 06 and 08 forms a connector nipple), said nipple comprising 
a nipple base section (Fig. 14A, section at line A-A where the sockets protrudes from) through which a plurality of separate fluid conduits (Fig. 14A, conduits at 09) extend in each case between a first nipple connector side (Fig. 14, at 080) and a second nipple connector side (Fig. 14A, side at 06), 
a plurality of hose lumen plug-in sockets (Fig. 14, sockets at 080) integral with the nipple base section (Fig. 14A), which sockets extend on the first nipple connector side juxtaposed with an intermediate hose lumen wall accommodation space (Fig. 14, space between the sockets 080) left therebetween, wherein a socket interior space of each of the hose lumen plug-in sockets is associated with a respective one of the fluid conduits and opens out axially (Fig. 14, sockets at 080 are separate and opens out axially), and 
wherein the multi-lumen hose connector nipple is inserted with the hose lumen plug-in socket thereof in a corresponding one of the plurality of hose lumens of the multi-lumen hose body (Fig. 14, sockets at 080 inserts into 05), and 
wherein the connector unit has a ferrule (Fig. 14, ferrule 07) surrounding the multi-lumen hose body in an end region accommodating the inserted hose lumen plug-in sockets and pressing against them (Fig. 14, 02 contacts 07 to contact directly on the outer surface of 05 in addition to having a seal 081 to prevent leaks).  
Lee does not expressly disclose a socket strutting structure within the socket interior space of at least one of the hose lumen plug-in sockets; 
wherein the socket strutting structure is integral with the hose lumen plug-in socket; and
 wherein the socket strutting structure includes a support strut in at least one of the socket interior spaces, which strut extends radially between two radially opposite wall sections of the corresponding hose lumen plug-in socket and wherein the support strut has an axial length such that the respective fluid conduit associated with the at least one hose lumen plug-in socket including the support strut is not continuously divided and forms a unitary fluid conduit.
	In the related field of pipe couplings, Frankze teaches at least one rib formed in a wall of a pipe that continuously extends from one wall section to a radially opposite wall section (Fig. 1, rib at 1 extends continuously from one wall section to a radially opposite wall section. Figs. 2-3 also show other embodiments having more than one rib.) in order to increase the rigidity and stiffness of the pipe (In [0003-0004] discloses the object of the invention is to design a hose to increase rigidity and stiffness by only adding a slight additional expenditure of mass).
In the related field of pipe couplings, King teaches strengthening ribs (Fig. 2, ribs 140) for a pipe (Fig. 2, pipe at 102 and 104) that can extend the entire length of the pipe or can be located at intermittent intervals adjacent to areas that need reinforcement (In [0056] discloses strengthening ribs 140 can extend the entire axial length of the pipe or at intermittent locations in order to achieve a desired flexibility and strength).
It would have been obvious to one having ordinary skill in the art to have modified the socket interior space of at least one of the hose lumen plug-in sockets of Lee to include a socket strut such as a rib that continuously extends between the socket walls in the socket interior space and wherein the support strut has an axial length such that the respective fluid conduit associated with the at least one hose lumen plug-in socket including the support strut is not continuously divided and forms a unitary fluid conduit in order to have the advantage of increased strength and rigidity of a fluid conveying pipe part as taught by Frankze in [0003-0004] of the English translation and desired strength and flexibility as taught by King in [0056].
It is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. The recitation “sanitary multi-lumen hose” is a nominal recitation of the intended manner of operation of the system, and does not add any further structure than the “multi-lumen hose". Therefore, little patentable weight is given to "sanitary".
In regard to claims 4 and 5, Lee, Frankze, and King discloses the multi-lumen hose connector nipple according to claim 1, and Lee further discloses the hose lumen plug-in sockets are arranged within a circular boundary line (Fig. 14, 080 are at least within a circular boundary line since both 080 sockets are shaped generally as semicircles), and 
wherein the hose lumen plug-in sockets are arranged juxtaposed within the circular line with a sector-shaped cross section in the circumferential direction (Fig. 14, 080 are juxtaposed within a circular boundary line and has a sector-shaped cross-section, and see under Claim Interpretation regarding “sector-shaped”).  

Allowable Subject Matter
Claims 7 and 12-14 are allowed
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered with respect to claims 1 and 8 are moot because the new ground of rejection does not rely only on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the updated rejection that includes the prior art King that teaches ribs for the same reasons as the prior art Frankze which is to provide a desired strength and flexibility to a pipe section. Further, King teaches that the ribs can extend the entire axial length of the pipe or at intermittent sections adjacent to areas that need reinforcing. Therefore, Scheidt in view of Frankze and King or Lee in view of Frankze and King would suggest to one of ordinary skill in the art to have a support strut that does not continuously divide the fluid flow path as required by claims 1 and 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Becker (EP 3404305 B1) discloses charged air pipes are made with thin wall thickness and provides radial struts to add strength to the thin wall sections. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679